DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: claim 2 is amended for grammar
2.  (currently amended) The catheter according to claim 1, wherein the engaged portion of the sheath includes a groove in an outer surface of the sheath, and 
wherein each of the engagement parts of the connection section includes an inwardly projecting projection that is positioned in the groove in the outer surface of the sheath.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a catheter comprising a connection section including a connector main body portion including an axially extending slit, the connection section including an engagement portion comprised of plural circumferentially spaced apart engagement parts, the engagement portion also comprising a support part that is connected to and supports each of the engagement parts, the connection section including a switching portion comprised of a holding part surrounding the circumferentially spaced apart engagement parts, the holding part being axially movable in a proximal direction relative to both the connector main body portion and the engagements parts, the switching portion also comprising a lever being moveable in the proximal direction relative to the connector main body portion and along the axially extending slit.  Regarding claim 15 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a catheter comprising a connection section including a connector main body portion, the connection section including an engagement portion comprised of plural circumferentially spaced apart engagement parts, a holding part that surrounds the engagement parts, the holding part being positioned in a space between the inner surface of the proximal portion of the connector main body portion and an outer surface of an axially extending part of a sheath, the holding part possessing an outer surface facing towards and spaced from the inner surface of the proximal portion of the connector main body portion, the holding part being axially movable in a proximal direction relative to both the connector main body portion and the engagements parts.  Regarding claim 21 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a catheter comprising a connection section including a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783